878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr., Petitioner-Appellant,v.James E. JOHNSON, Attorney General of Virginia, Respondents-Appellees.
No. 88-6759.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1989.Decided June 27, 1989.

Marvin Leon Grimm, Jr., appellant pro se.
Robert Quentin Harris, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marvin Leon Grimm, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Grimm v. Johnson, C/A No. 88-208-R (E.D.Va. July 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.